Flciii@~i Qalorgo
                    H.’Sheppard .:
    Caller     of PiAil Aaaouatr
    Aulfina,
           yn3.%as

    Dear Sirs                            0plni0n NO. o-4371
                                         Be3   Whether   ho.   14,   Art.   7047,   B.C.
                                         8. appliee$0 Imnk regularlyorgenic-
                                         ad and operatiagund6r the Buktag
                                         Iawe of Teaa if suoh Iaakleada money
                                         onhousehold~ture      and takw a
                                         ohattelmortgageas mmrity for t&k
                                        4oan; and rela*d questions.     .'

          .Bfyour l&t&of     lkoh   20, 1642, you tiquestthe opbionr.ofthis
    dep&aiGat~ia'ri+msa to E& questicms,the first five of lrhiohrelafe'to:
    tb ipplieability  of Seet$.Oa 14,Artiole 7047,.ILC.S+ andtti lixbh r&q&t-
i   ing bur ooastruotion'of SSofioa2, House Bill 676, Aots ofthq 47th Le~gisla-
                                                                   ,.
    ture. Yourquestioxzsreedr

    "1.   lkie6’
               tlm Aot apply to a lmnkhg iastitutloaj
                                                    ~r6gularly
                                                             ~orguimd as
          tit& aad Opentiag under ths St&o w      l.+n6of Text, ifiini
          bankb~&&qy:onli~+old        orkltohemfuntitun udtakur a ohdtei
          mortgagees mmarifyforthelosrr?

    *2*   I.8P %&Hng insti~t+on, pereon,'irm or ookporatim who purohaeas
          unpaid ohattklkor0g~ges,onhousi&old
                                            o~kitohen fwnitura andtakas
          u urigmdent of the mo~gages, @jbot to t&e +%x7.

    “3.   Io'r prmn, firmor oorpoxationwho
          andtakei a chattelmortgagq (sot a
          Mtohenfwaitura sulrjeot   tothetut

          Am lo~r.~om@mi~s,operatingmder the Uorrls Plan,'rho 1-d mosey
          and take for oe&i~  a ohatteltirtgage.onhouaehold.orHtolienfuny
          itwe, mbjsot to the tu?

    9%    Is a person,fiiiuor oor@ora%toa,whp mkee a businessof +nid3.%g
                                                                       momy
          to individualstithout wouri~ (so-aalledp~ox%al loanoa@&e~),
          subjsetto the Aet?

    “6.   A#ole 61652,'R.C.k,raqyirea'  every 'loamln-oker'
                                                          doingbusinessin
          this 6tate to keep',a
                              mall-Bomd book~reoordof.all.hiatrrarsoations
          witbotherpemms.

          Seotior2 of Hoime Bill I%.,678, 9n Act of 'the47th Legislature,
          gimi fhe'Cckptrollbr of PublioAaoounts pmr    oz@ atithoritg
                                                                     Q.maki
          and plblishrul& Pndragulatfonk,mot imcan~iste& with an+
Hon. Gsorge Sheppard,page 2 (o-4371)



     &sting    laws, for the mforoaseut of the ~tisicms of the Aut.

     "Does the tbove mentionedprovisionof H. B. 678 glvu ths Casptrdller
     the authorityto pass P rule aud rsgulationrequiringany person,firm
     or corporationin the businessof lendingmoney,to produoeupon ds-
     mand of ths Comptrolleror the Attotiev General,sny rscordsrequirsd
     by Artiole 6165a,R.C.S.,to be kept?'

       The pertinentpxrbs of tiiole,7047; B.C.S.,read as follcnric

'Thereshall be leoied and collectedfron every person,firm, o~mprupror PS-
sociatianof persons,pursuingsny of the ocoupationsnsued in the following
mdered'subditisions of this Prticle,an annual oooupntiontax, whioh shall
be paid annuallyin adwnoe, exospbwhere  hersin ptiided, on evsry 6uoh
oooupationor separrrteestablislnmnt,as follarsr . . .s

"Section14. From loan brokers,astiat tons is definedby the IAWS ofthis
State,'u aunualtax of one hundredand fifty dollarsfor each place of
IUSiBSSS.

       Se&cm 2 of abuse Bill 122, Aeta 1927, 1st C.S., p. 30, Ch. 17, lacLoh
has been oodifiedas Sestics'2,Artiole BZBSP,ViA.C.S.,  definesa losn
broksr in the followingmxdsr

“A loanbroker is P person,firm, or oorporation who pursuesthe businessof
lendiug'money, ~ohas%ug salariesand takingfor seouritgforthe payment
of~suohloan aud iuteresttherson au assigmnentof wages or.assigxmmutof
wages rith Ftmir of Attonmy to collectthe,,ssmeor other order for &aid
ohattelmortgage or bill of sale upon householdor kitahenfurniture."

           Seation 6 of said Rouse Bill 122, Auto 1927, 1st C.S.,&ah has
been oodified~asArbiole 1129a,Vernon*8Peaal Code,providesthe penal.~
for ViOlationsof the luw by loan lookers,PP "loan Icoksrsis definedin
said*&

            In &x parbe Rutssll,182 S.77.458, our Court of CriminalAppeals
had under consideration the oonstruotionof Chapter28 of the Aots oftfre
Thirty-fourth Legisl&ure, definingpad regulating"loanbrokers." Seation
1 of that A& definesa sloan 'brokers inthe idsntioallanguageused by the
Legislatureto define *loan brokerss-inths Act hers considered.

            In ohat sass the applio& for,+writ of halmas corpus,who had
been chargedby complatitwith the PiolPtiouof Paid A&, of the 54th Legis-
lature,&ughb release,contsndingthat tlm Act uas unoorstitutiazp1, and
that he '~8, tberefsrs,entitledto be disohsrged. In supportof hi8 aon-
tenticuhe oitid~thecase of Owns VS. Stats, 122 S&7. 1075. In holdingths
Act oonstitutioual, the Court used this lsnguagar

              "In the Oneus oa.88,supra,it is said:
                        .--.




    Bon.George SLSheppprd, page 3 (O-4571)



                    "'The bgIs1eta.e may olessifythe subjectsof texation,
    andthese olaosifioationr     may, *s they dll, be more or less arbitrary
    but, wheti the olessifIoatIca!    Is made, all nnaet%e eubjeotedtothe
    papelrtof the tax Imposedwho, wthe existmoe of the foots upon which
    the ol.assIfioatIon    is -tied, fall within It, unleos exemptedunder some
    other constitutional     provision.'

                     "Testedby this rule of law, end sincenone doubt itsoorc
    'reotness,the aot under consideration     would not be 5.nvulid.All persons,
     firms, or oorp&atIons who pursuethe businessdefine3are lxrought      within
     Its provisions3    no personpurautlng that businessIs exemptadfrcm the
     operationof the law, end none who do nut follow that oooupetioaare a~-
     wuiredto paythetsu. It is levied on all who pursuethat line of lad-
     nest. RhIle e bnnker,or other money lender,who &es not followtbie
     ooaupationis not lIPbleto the tax, the vesrymoaaent     the bankeror eny other
     money lendeidoes engagein this occupationhe beoonussubjeotto the tex
     e.ndallpr.c&.sIcas    of the 1~1. We do not think it o oaprioiousolassIfIon-
     tion;for it seleotsP well-defined&lass,men engagedin I speoifioohar-
     acter af Lusiness,end plaoes all tithInthis classunderthe operc&ionof
     tbs l*w."

\               We thiakthatemry psrsoa,firm or corporation    purmxingthe
     businessof 'loan Waker" as definedw Seotion2, &-Mole 6l66a,V.A.C.S.,
     is subje& to ths Aot; Ex pprte Extsell,eupra. H&therefore, aaswer
    youk questionsNos. 1, S md 4 in the affirmative.A perear,PIna or co&-
     poration;homvur, who purchasesunpaid ohattelmorbgagesonhoueehold
     furniture,taking ti assIgmbmttof suohmortgage,Is not engagedInthe
    %andlngofm&aey!! nor~doesheffallnithinaggofthe otherprovIsionsof
    Article 6166~ V.A.C.S.,~ definingP eloau broker." Consequently,  your
     questionNo. 2 m&t be engirered in the negative.-On the other hand,
     "lendingmoney" wit&at securitydoes not subjeotone tothetnx provided
     by said Article 6l66a,beoause that &Mole providesthat he must be em-
     gaged in lendidgmoxey, end teking oerbeinspoified securityfor the pay-
    ment oftheloun.    Therefore,yazr question5 must also be aneweredin the
     negative.                             _
               Ue now oonsideryour questionNo. 2. Seoticp181 end 2, Rouse
    Bill &x678, Acts, 1941, 47th Legislature,codifiedPS Article7947a-20,
    V.AL.C.S.,
             provider

     eSeotion1. The Camptzollerof Public Accounts of the State af Te~ae is,
     from Jpnuprp~l,1942,the effectivedate of this Act, authorIz&.Prdrsquir-
     ed to collect,and ell persons,fIrme, corporations,or Pssioiationsshall
     pay to the Cunptrdllerof,FublioAooouxts,all State oooupaticntaxes
     l&ad upon-&y o&up&ion or basineesby Article7047, RevisedCivil Stat-
     utes of ~aXas of 1926, end House Bill 514, Acts of 1931, Forty-seoondLeg-
     islefur&,page.447,Chapter267, end Houoe Bill No. 20, Aots.of1927,
     FortiethLegislature,page 324, Chapter220, any law or parks of laws to
     the oontraxynotithstanding.
                                                                 c..: _




&n. George He Sheppard,page 4 (O-4971)



*seotIcm 2. The Cmp+.roll~M'PulalioAooouuts   shall have the power and
mathorifgto make ud publishrules ad regulations,not Inoonsistexb
with amy adsting lam or withthe Constitutionof this State or of tla
KbiitedStates, for the enforacmentof the proxl.oionsof this Aot mad the
oolleoticaof rbmmuen hereunder.*

            It thereforeappears&at P loan lroksr is subjeotto sm oocu-
ppticm tnx (Art. 7047, Sea. 14, 8upra), and that the Comptmller is charged
with 5rtscollection,andvdstd with rule-mak5ngpowor la connectionthere-
with. It Is our opiniont&t tireCampttolleris authorizedto prumlgate P
rule rSquIrIwgloa&lmkers to submit to an Inspectionof their reoords
wbeo neoersaryfor the enforosmeatof the subjecttax statutes.

                                         Your8-43ly
                                                  truly

                                     ATTORm    GENERALOFTEXAS

                                      By/s/FowlerRobarta

                                              Fmlsr Roberts
                                                  Assistant
AETROVEDAFilIU,lS42
/p/&=-=s

All!OBBBY   GSEERAL
                                              OpinI~ Caamittee
                                                  ByBIB
                                                  chailmu